PER CURIAM.
The trial court denied the appellant’s Florida Rule of Criminal Procedure 3.850 motion, referring inter alia to the trial court record. However, the pertinent portions of the trial court record were not attached to the order of denial as required by rule 3.850(d). We, therefore, reverse the order denying the motion and remand to the trial court for an evidentiary hearing or for attachment of that portion of the files and records of the trial court that conclusively shows that the appellant is entitled to no relief. Cooper v. State, 700 So.2d 734 (Fla. 1st DCA 1997).
BARFIELD, C.J., and DAVIS and BENTON, JJ., concur.